DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 and 08/17/2022 has been entered.  Claims 1-5 and 11-20 are pending.  Claims 6-10 have been cancelled without prejudice. Claims 1-2, 4, 11-13, 15, 17 and 19 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 was filed after the mailing date of the Final rejection on 05/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hausler et al. (Hausler), US Patent Application Publication No. US 2016/0315995 A1, and further in view of Denoue et al. (Denoue), US Patent Application Publication No. US 2018/0300309A1.

As to independent claim 1, Hausler discloses a method for inserting information into an online document, comprising: 
receiving content information at a first area of a current document, the content information comprising a trigger character and/or a retrieval character (Figure 3 and paragraphs [0049]-[0050]: a text field 302 allows a user to enter a message (document), the message includes trigger character such as “#” sign and “Pitch Deck” as retrieval character); 
generating, in response to the trigger character, a content display interface at a second area of the current document (paragraphs [0050], [0072]: the characters that follow the trigger character can be processed and used to search different sources for potential target electronic resources 308a-b and then present the target electronic resources in an interface above the location of the trigger character); 
generating, in response to the retrieval character, a content information entry at the content display interface, the content information entry comprising a contact, a document or a group (paragraph [0051]: the characters that follow the trigger character can be processed and used to search different sources for potential target electronic resources 308a-b (content information entry) and then present the target electronic resources in an interface above the location of the trigger character); and 
displaying, in response to an operation on the content information entry, a link of the content information entry at the first area of the current document (paragraph [0052]: when one of the target electronic resources (content information entry) is selected, the communication platform may replace one or more characters in the message that were previously entered by the user and the communication platform may insert a link to the selected electronic resource into the message).
However, Hausler does not disclose wherein said generating the content information entry at the content display interface comprises: displaying a group name card of the group at the content display interface, and wherein the method further comprises: jumping onto the group in a communication application in response to a click operation on the link of the group in the content information entry.
In the same field of endeavor, Denoue discloses a system for inserting document links or document fragments in messaging applications, wherein the system can parse input provided to a message application to determine document parameters, determine previously linked documents in messages of the messaging application corresponding to the document parameters, and embed at least one of a selected document fragment or document link from the determined previously linked documents (Abstract).  Denoue further discloses a user can invoke the functionality by typing a special character, such as @ which is familiar to chat users to auto-complete user names in related  art application, and the @ also triggers auto-completion for document fragments (paragraph [0021]).  For example, if a user types “the background paragraph in @”, example implementations can automatically find and clip the corresponding section of the previously shared document (paragraph [0021]).  Denoue further discloses in example implementations, matching can occur based on metadata (e.g., keyword “slide” maps to finding PPT files, “page” to finding DOC/PDF files), and content using keyword matching between words in the text message and document content (paragraph [0021]).  Denoue further discloses in Figure 4 and paragraph [0036] illustrating an example screenshot wherein the suggestion window provides relevant document fragments based on the current typed text in the chat box.  Denoue further discloses when the retrieval engine found a document page or slide, it simply extracts this page/slide from the document and shows it in the suggestion window, for example, as shown in Figure 4, more than one document fragment can be recommended, and the user can click on the first suggestion from Figure 4 and create link to the document fragment (paragraph [0036] and Figures 4 and 5). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hausler include wherein said generating the content information entry at the content display interface comprises: displaying a group name card of the group at the content display interface, and wherein the method further comprises: jumping onto the group in a communication application in response to a click operation on the link of the group in the content information entry, as taught by Denoue to provide predictions/suggestions data to link within chat messages.

As to dependent claim 2, Hausler discloses wherein said generating the content information entry at the content display interface comprises: 
displaying a user name of the contact at the content display interface; and/or 
displaying the document and a name of the document at the content display interface (Figure 3 and paragraph [0051]).

As to dependent claim 3, Hausler discloses wherein said displaying, in response to the operation on the content information entry, the link of the content information entry at the first area of the current document comprises: displaying, in response to the operation on the contact, the document or the group, a link of the contact, the document or the group at the first area of the current document in accordance with a receiving order of the trigger character and the retrieval character (paragraphs [0059]-[0060]). 

As to dependent claim 4, Hausler discloses further comprising: displaying a user name card of the contact in response to a click operation on the link of the contact in the content information entry; and/or 
jumping onto the document in response to a click operation on the link of the document in the content information entry (Figure 3 and paragraphs [0051]-[0052]).

As to dependent claim 5, Hausler discloses further comprising, prior to said jumping onto the document or prior to said jumping onto the group in the communication application: acquiring a current user right corresponding to the current document; and determining whether to jump based on the current user right (paragraphs [0064], [0081]).

Claims (11, 13-16) and (12, 17-20) are device and storage medium claim sets, respectively, that contain similar limitations of claims 1-5.  Therefore, claims (11, 13-16) and (12, 17-20) are rejected under the same rationale.

Response to Arguments
Applicant’s arguments and amendments filed on 07/18/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-5 and 11-20 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., wherein said generating the content information entry at the content display interface comprises: displaying a group name card of the group at the content display interface, and wherein the method further comprises: jumping onto the group in a communication application in response to a click operation on the link of the group in the content information entry) to the claims which significantly affected the scope thereof.  Please see the new ground of rejection above..

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177